          Case 1:20-cv-01275-CKK Document 10 Filed 11/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 DAVID CODREA,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )        Civil Action No. 20-1275 (CKK)
                                                    )
 DEPARTMENT OF JUSTICE,                             )
                                                    )
                Defendant.                          )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 11, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, submit this Joint Status Report.

       On May 14, 2020, Plaintiff sued the Department of Justice (the “Department”), alleging

the Department is unlawfully withholding records responsive to his January 28, 2020 Freedom of

Information Act (“FOIA”) request seeking certain documents related to the Second Amendment.

Compl. (ECF No. 1) ¶ 7.

       As previously reported in the parties’ October 15, 2020 Joint Status Report (ECF No. 9),

the Department received the results of the search for material potentially responsive to Plaintiff's

FOIA request. The search identified approximately 4,000 potentially responsive documents and

approximately 14,000 potentially responsive items requiring review for responsiveness and

deduplication. “Documents” include individual emails, computer files, and calendar items, while

“items” additionally include attachments to emails. The parties agreed that the Department will

complete its initial responsiveness review and deduplication of these results on or before December

15, 2020, at which point, the parties will confer regarding a production schedule based on the

volume of material initially found to be responsive to Plaintiff's request.
          Case 1:20-cv-01275-CKK Document 10 Filed 11/16/20 Page 2 of 2




        The parties have since conferred on options to narrow this corpus of material for review

and Plaintiff agreed to omit unannotated press clippings and forwards thereof. While nearly

complete, the initial responsiveness review and deduplication process is still ongoing, and the

parties will confer again prior to the next joint status report.

        Accordingly, consistent with the Court's August 11, 2020 Minute Order, the parties will

file another joint status report by December 15, 2020, providing the Court with a further update on

the Department’s processing of Plaintiff’s FOIA request.



Respectfully submitted,

 /s/ Stephen D. Stamboulieh                        MICHAEL R. SHERWIN
 Stephen D. Stamboulieh                            Acting United States Attorney
 Stamboulieh Law, PLLC
 PO Box 428                                        DANIEL F. VAN HORN, D.C. Bar #924092
 Olive Branch, MS 38654                            Chief, Civil Division
 (601) 852-3440
 stephen@sdslaw.us                                 By:     /s/ Michael A. Tilghman II
 DC District Court Bar# MS0009                              MICHAEL A. TILGHMAN II
                                                            D.C. Bar # 988441
 Attorney for Plaintiff                                     Assistant United States Attorney
                                                            U.S. Attorney’s Office, Civil Division
                                                            555 Fourth Street, N.W.
                                                            Washington, D.C. 20530
                                                            (202) 252-7117
                                                            Michael.Tilghman@usdoj.gov

                                                   Attorneys for the United States of America
Dated: November 16, 2020




                                                  -2-
